                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

  Gabriel Jesus Jimenez, Miguel Angel           §
  Lopez, Rudy Javier Souto Vieira, Jorge        §
  Luis Ruiz Blanco, Nelson Jose Lacret,         §
  Fernando Enrique Alarcón, Jim Robert          §
  Carrizales, José Angel Freitas Vargas,        §
  Rafael Alberto Vielma Baptista, and Jesus     §   Civil Action
  Javier Rangel Telles                          §   No: 20-CV-11797
                                                §
        Plaintiffs,                             §
                                                §   Judge: Robert H. Cleland
  v.                                            §
                                                §   Magistrate Judge: Elizabeth A.
  JAC CONSTRUCTION INC., JCH                    §   Stafford
  FRAMING INC., JOSE ANGEL                      §
  ARGUETA, MARIA CUAYA, and                     §
  HENRY BONILLA                                 §
                                                §
        Defendants.


   DEFAULT JUDGMENT ORDER AGAINST DEFENDANTS JAC
CONSTRUCTION INC., JCH FRAMING INC., JOSE ANGEL ARGUETA,
                    AND MARIA CUAYA

       The Defendants, JAC CONSTRUCTION INC., JCH FRAMING INC.,

JOSE ANGEL ARGUETA, an individual, and MARIA CUAYA, having failed to

appear, plead, or otherwise defend in this action, and default having been entered

on April 5, 2021, and counsel for Plaintiffs having requested judgment against the

defaulted Defendant and having filed a motion, brief, and affidavits in accordance

with Federal Rules of Civil Procedure 55 (b).



                                         1
      Judgment is hereby entered in favor of Plaintiffs and against Defendants

JAC CONSTRUCTION INC., JCH FRAMING INC., JOSE ANGEL ARGUETA,

and MARIA CUAYA in the amount of $127,439.55 for wage damages, attorneys’

fees and costs, as follows:

         a) Fernando Enrique Alarcón: $7,806.86 in unpaid wages, unpaid

             overtime premium, and liquidated damages;

         b) Jim Robert Carrizales: $12,740.00 in unpaid wages, unpaid overtime

             premium, and liquidated damages;

         c) José Angel Freitas Vargas: $2,080.00 in unpaid wages, unpaid

             overtime premium, and liquidated damages;

         d) Gabriel Jesus Jimenez: $20,114.29 in unpaid wages, unpaid overtime

             premium, and liquidated damages;

         e) Nelson Jose Lacret: $21,605.71 in unpaid wages, unpaid overtime

             premium, and liquidated damages;

         f) Miguel Angel Lopez: $4,494.29 in unpaid wages, unpaid overtime

             premium, and liquidated damages;

         g) Jesus Javier Rangel Telles: $14,671.43 in unpaid wages, unpaid

             overtime premium, and liquidated damages;

         h) Jorge Luis Ruiz Blanco: $4,842.86 in unpaid wages, unpaid overtime

             premium, and liquidated damages;


                                        2
         i) Rudy Javier Souto Vieira: $10,357.14 in unpaid wages, unpaid

            overtime premium, and liquidated damages;

         j) Rafael Alberto Vielma Baptista: $2,971.43 in unpaid wages, unpaid

            overtime premium, and liquidated damages;

         k) Michigan Immigrant Rights Center: $24,145.55 in legal fees and

            costs; and

         l) Sugar Law Center for Economic and Social Justice: $1,610.00 in legal

            fees.

WHEREFORE, pursuant to Federal Rules of Civil Procedure 55, it is ordered that

Default Judgment is entered against Defendant under the terms listed herein.



Date: June 30, 2021                   s/Robert H. Cleland
                                      US District Judge Robert H. Cleland




                                        3
